Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-5 and 7-13 of Y. Oikawa et al., US 16/811,329 (Mar. 6, 2020) are pending, have been examined on the merits and stand rejected.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.

Claim Term “basic amino acid”

Applicant has amended instant claim 1 to recite “basic amino acid”.  The instant specification does not define the terms “amino acid” or “basic amino acid”.  The term “amino acid” was broadly and reasonably interpreted in the previous Office action.  With respect to suitable “amino acids” the specification at page 14 recites.  

[0042] In consideration of the electron donating property, it would be desired that protonation does not occur in the amino group of the amino acid in the silylation reaction system. From that point of view, an amino acid having a pKb of, for example, about 4.5 to 8.5 can be used. More specifically, an amino acid having a pKb of, for example, about 4.96 to 8.03 can be used. For example, arginine having a pKb of 4.96 is preferably used.

In the art, “basic amino acids” are referred to as those that include an additional basic (amine) functional group on side chain R.  See e.g., Q. Yang et al., ACS Sustainable Chemistry & Engineering, 3526-3534 (2016) (see page 3526 at col. 2 “Amino acids There are three basic amino acids: arginine, lysine, and histidine.”); A. Lyire et al., Scientific Reports, 1-15 (2016); T. Chen et al., 134 Food Chemistry, 9-14 (2012).  R. Weast, CRC Handbood of Chemistry and Physics, page C-699 (66th ed., 1985) provides a table of amino acid ionization constants, wherein the “classical” pkb-1 corresponds the instant specification’s PKb range of 4.5-8.5 (i.e. arginine = 4.96; histidine = 7.90; and lysine = 5.05, which all have basic amino side chains) (note that the lower the pKb the more basic the amino acid).  Weast references C. Schmidt et al., 88 J. Biol. Chem. (1930) for the Pkb measurement methods.  

In view of the foregoing, the interpretation of “amino acid” in the previous Office action, and consistent with the instant specification, the claim term “basic amino acid” is broadly and reasonably interpreted as the compound genus:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

where R is a reasonable substituent comprising a basic amine group such that the PKb of the compound falls within the range of 4.5-8.5.  The three basic-side-chain-containing natural amino acids that meet the criteria of a “basic amino acid” are arginine, lysine, and histidine.  


Rejections 35 U.S.C. 112(b)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Indefinite Claim Terms

Rejection of 1-5 and 7 pursuant to 35 U.S.C. 112, as indefinite because the scope of term “hydrophilic material. . . has a hydroxyl group on the surface thereof” cannot be ascertained by one of skill in the art is maintained for the reasons given in the previous Office action as supplement herein.  

The instant specification does not define the term “hydrophilic material”.  The instant specification provides no test protocol (e.g., conditions, environment, temperature, technique, apparatus) to determine whether a particular material is “hydrophilic”.  As discussed in the previous Office action, hydrophilic/hydrophobic interactions are known to have different mechanisms depending on long-range or short range interactions.  C. Jan van Oss, 16 Journal of Molecular Recognition, 177-190 (2003) (see Abstract -- the implications of the resulting hydrophobic attractive and hydrophilic repulsive free energies, as a function of distance, are discussed with respect to specific and aspecific interactions in biological systems); see also S. Donaldson et al., 31 Langmuir, 2051-2064 (2014)  at page 2052, col. 1: “there have been many attempts to quantify the distance dependence of the attractive hydrophobic force”); see also, E. Meyer et al., 103 PNAS, 15739-15746 (2006) (“Meyer”).  

Also as discussed in the previous Office action (and a prima facie case was made) that a particular material may be deemed hydrophilic under one definition and/or when tested under one particular set of conditions but hydrophobic under others.  The inclusion of a “hydroxyl group on a surface thereof” as amended, does not make it clear whether the material can be deemed hydrophilic in the absence of any definition in the specification, any consistent definition in the art, or any numerical parameters or test protocols.  When 

In this regard, citation to appropriate art defining (for example discloses test methods or parameters) how one of skill in the art can determine whether or not a hydroxyl containing material is hydrophilic and suitable for use in the claimed invention would be fairly considered toward overcoming this rejection.  

Applicant’s Argument

Applicant argues that the claim term "hydrophilic material" is clarified in that the hydrophilic material of claim 1 is now defined as having a hydroxyl group on the surface thereof.  This argument is not considered persuasive because the plain meaning of claim 1 as amended (i.e., a hydrophilic material that comprises/has a hydroxyl group), is interpreted such that two conditions must be met: (1) the material must contain a hydroxyl group; and (2) the material comprising the hydroxyl group must also be hydrophilic.  That is, the claim as amended contemplates that there are non-hydrophilic materials that also comprise a hydroxyl group, which materials are not intended to be encompassed by the subject claim recitation.  As discussed above, one of skill in the art cannot determine what these materials are.  For instance, claim 1 does not recite “a material comprising a hydroxyl group”, which would make it clear to one of skill in the art that any material comprising a hydroxyl group is intended.  Note that no representation is made (or analysis conducted) that such an amendment would be supported by the specification is filed.  


Claim Rejections - 35 USC § 112, First Paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-5 and 7 are rejected under 35 U.S.C. 112(a) because the specification, while enabling one of skill in the art to make and use (the underlining below indicates proposed amendments to instant claim 1):

A method comprising reacting a hydrophilic material to be hydrophobized, selected from the group consisting of a silica substrate, silica gel and a hollow fiber material with a hydrocarbon group-containing silylating agent of the formula (X)nSi(R4-n), wherein the variables are as defined in instant claim 2 in presence of an amino acid as a reaction accelerator, to introduce a hydrocarbon group-containing silyl group to a surface of the hydrophilic material, wherein the hydrophilic material has a hydroxyl group on a surface thereof and the amino acid is a basic amino acid.

does not reasonably enable one of skill in the art to make and use the full scope of:

any hydrophilic material that has a hydroxyl group on the surface and/or any hydrocarbon group-containing silylating agent 

Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 

(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 


MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993).  

Breadth of the Claims

The compound breadth is considered large in view of the claim term “hydrophilic material [comprising] a hydroxyl group” (see § 112 rejection above) and also in view of the broad claim term “hydrocarbon group containing silylating agent”.  As discussed above, it is not clear to one of skill in the art how to differentiate non-hydrophilic hydroxyl containing materials from hydrophilic hydroxyl containing compounds.  Further, the art reports vast structural diversity among hydroxyl containing materials.  For example, Medici discloses 4-hydroxyphenol (hydroquinone)-substituted phosphazene materials, comprising pendent hydroxyl groups.  A. Medici et al., 25 Macromolecules, 2569-2574 (1992) (“Medici”).  Ge discloses methanofullerenes bearing hydroxyl groups.  J. Ge et al., 535 Chemical Physics Letters, 100-105 (2012) (“Ge”).  Insomphun discloses polyhydroxyalkanoates containing hydroxyl groups. C. Insomphun et al., AMB Express (2016).  Pal discloses terbium molecular organic frameworks comprising hydroxyl groups.  S. Pal et al., 16 Crystal Growth & Design, 5852-5858 (2016) (“Pal”). 





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein LG is a leaving group and AG is any group.  

State of the Prior Art/Level of Predictability in the Art 

The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art and the law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction.  MPEP § 2164.03.  In view of the limited art of record the inventions of claims 1-5 and 7-13 are considered directed to nascent subject matter to the extent that a basic amino acid is claimed as a reaction accelerant. 

Guidance in the Specification and Working Examples

The instant specification provides examples only where the “hydrophilic material” is silica.  See Specification at pages 15-21.  Neither the art of record nor the instant specification provides guidance with respect to ‘hydrophilic materials containing hydroxyl groups’ in general.  In view of the broad language and undefined nature of hydrophilic material, the term “hydrophilic material” that contains hydroxyl groups is considered to vary considerably with respect to structure and properties.  See references cited above. 

nSi(R4-n).  See Specification at pages 15-21.  The instant specification provides generic guidance only with respect to alkyl and phenyl silanes comprising halo or alkoxy leaving groups.  Specification at pages 12-13.  And the working examples only employ dimethyloctadecylchlorosilane.  Specification at pages 16 et seq.  Neither the art of record nor the instant specification provides guidance with respect to “hydrocarbon group containing silylating agents” in general.  As discussed above, in view of the broad language and undefined chemical structure, such hydrocarbon containing silylating agents are considered to vary considerably with respect to chemical structure and chemical properties. 

The Quantity of Experimentation Needed Is Undue

Claims 1-5 and 7 

In the current case, claims 1-5 and 7 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim of:

any hydrophilic material to be hydrophobized  . . . wherein the hydrophilic material has a hydroxyl group on the surface thereof.  

without undue experimentation.  The claims are broadly directed to the numerous hydrophilic materials comprising hydroxyl groups, which will necessarily have different reactive and physical properties.  The experimentation required to make and use the full scope of the subject claims is considered undue in primarily in view of the following Wands factor: lack of guidance provided to one of skill in the art – either in the specification or art of record -- regarding hydroxy containing hydrophilic materials in view of the vast structural diversity and broad meaning of this term.  As discussed above (see cited references) hydroxyl bearing materials are reported with vastly different chemical structures.  Neither the art of record nor the instant specification provides guidance for 

Claims 8-13 

In the current case, claims 8-13 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim of:

any hydrocarbon group-containing silylating agent 

without undue experimentation.  The claims are broadly directed to the numerous silylating agents, which will necessarily have different reactive and physical properties.  The experimentation required to make and use the full scope of the subject claims is considered undue in primarily in view of the following Wands factor: lack of guidance provided to one of skill in the art – either in the specification or art of record -- regarding hydrocarbon group-containing silylating agent in view of the vast structural diversity and broad meaning of this term.  The breadth of “hydrocarbon group containing silylating agent”, which is only constrained so far as to requiring a silicon atom and a hydrocarbon group, is vast and the number of compounds encompassed is essentially uncountable (see the example of a subgeneric structure above).  The instant specification provides generic guidance only with respect to alkyl and phenyl silanes comprising halo or alkoxy leaving groups.  Specification at pages 12-13.  And the working examples only employ 3)Cl2Si-SiCl3 suitable? Absent such guidance in the art or instant specification, undue experimentation is prima facie required in view of the claim breadth.  Both the instant specification and art of record prima facie provide insufficient guidance in this regard with respect to the claim breadth because only working examples employing dimethyloctadecylchlorosilane are disclosed and additional limited guidance only with respect to alkyl and phenyl monosilanes comprising halo or alkoxy leaving groups is presented.  

New Technology

Further in view of the limited art of record the invention of claims 1-5 and 7-13 are considered directed to nascent subject matter to the extent that a basic amino acid is claimed as a reaction accelerant. The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art and the law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction.  MPEP § 2164.03. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622